         Case 2:20-mj-00955 Document 8 Filed 06/16/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                :
                                        :
                                        :
           v.                           :       MAGISTRATE NUMBER 20-955
                                        :
                                        :
STEVEN PENNYCOOKE                       :



                             ENTRY OF APPEARANCE


    I hereby enter my appearance on behalf of the defendant in the above-captioned matter.




                                                Respectfully submitted,



                                                /s/ Rossman D. Thompson, Jr.
                                                ROSSMAN D. THOMPSON, JR.
                                                Assistant Federal Defender
             Case 2:20-mj-00955 Document 8 Filed 06/16/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE


       I, Rossman D. Thompson, Jr., Assistant Federal Defender, Federal Community Defender

Office for the Eastern District of Pennsylvania, hereby certify that I caused a copy of the

attached Entry of Appearance to be filed and served electronically through the Eastern District

Clerk’s Office Electronic Case Filing (“ECF”) and/or by electronic mail upon:



Derek E. Hines
Assistant United States Attorney
United States Attorney’s Office
615 Chestnut Street, Suite 1250
Philadelphia, Pennsylvania, 19106




                                                     /s/ Rossman D. Thompson, Jr.
                                                     ROSSMAN D. THOMPSON, JR.
                                                     Assistant Federal Defender

DATE: June 16, 2020
